DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on 5/4/2022. This Action is made FINAL.
Claims 1-9 are pending for examination.

Response to Arguments
Applicant's arguments filed "When a secondary reference (Grossard) adds features already present in a primary reference (Phillips), there is no motivation to combine. See Ex parte Tessier, Appeal 2012-006616 (PTAB October 2, 2014). Moreover, the examiner has not demonstrated that the techniques of Grossard could actually be used within the context of Phillips. Simply suggesting that certain optimization techniques could be combined with others does not mean that one of skill would actually be able to do so" have been fully considered but they are not persuasive. 
The examiner note that the primary reference teaches repeat operations a) through e) however the primary reference does not teach “repeat operations a) through e) until … values of the updated velocity setpoints fall within a second predefined range” it would be obvious to combine the secondary reference which teaches “repeat operations a) through e) until … values of the updated velocity setpoints fall within a second predefined range” for the motivation of “'to provide optimal setpoints that a driver must apply in order to minimize both the journey times and the energy consumption”. 
	The examiner note that the primary reference does not teach “perform a two degree of freedom optimization on each pair of corresponding velocity and state of charge setpoints” it would be obvious to combine the secondary reference which teaches “perform a two degree of freedom optimization on each pair of corresponding velocity and state of charge setpoints”. The examiner note that the utilization of optimization algorithms is well known in the art and one of ordinary skill in the art would be able to apply an optimization algorithm to the results calculated in the previous steps. The examiner further notes that only one single optimization technique (a two degree of freedom optimization) is used in the recited limitations therefore the applicants argument of “Simply suggesting that certain optimization techniques could be combined with others does not mean that one of skill would actually be able to do so” is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US20140095003A1) in view of Grossard (US20150202990A1).

	In regards to claim 1, Phillips teaches a vehicle powertrain control system comprising: 
	one or more controllers (Phillips: Fig. 2 Element 10 ) programmed to 
		a) generate an initial state of charge profile (Phillips: Fig. 5-6; Table II-IV;  Para 49 “Table II below compares the fuel consumption with the battery SoC set-point optimization for the route as a whole (referred to as “whole route optimization”) and the fuel consumption with the battery SoC set-point being maintained at 50% in each route segment (referred to as “No SoC Control”)”; i.e. No SoC Control would encompass initial state of charge profile) and an initial vehicle velocity profile for a travel route (Phillips: Fig. 5 & 6; Para 5 “Properties of each route segment such as length, grade, and vehicle speed trajectories or patterns are known or expected. To this end, the route is decomposed into the series of route segments such that each node where one route segment ends and where another route segment begins corresponds to the initiation of a significant change in a characteristic(s) of the route. Such route characteristics include vehicle speed, road grade, presence of stop signs or traffic lights, traffic congestion, and the like”), 
		b) for each initial state of charge setpoint defining the initial state of charge profile, generate a plurality of updated velocity setpoints (Phillips: Fig. 5-6; Para 33 “Accordingly, a large amount of speed trajectories around an originally given speed model is generated probabilistically for each route segment”; i.e. state of charge setpoint are the beginning of each segment where the speed trajectories are generated), 
		c) for each of the initial state of charge setpoints, select one of the updated velocity setpoints to define an updated velocity profile (Phillips: Fig.5-6; Para 30 “a constant average road grade gi can be assumed in each route segment and a varying nominal vehicle speed trajectory vi is considered in each route segment. Such a representative vehicle speed trajectory (a scenario) may be chosen consistently with a finite set of statistical features (mean, variance, etc.) which are considered to be properties of traffic on a particular route segment or type of driver”; Para 61 “The starting point is with the vehicle at the beginning of the route (i.e., at the beginning of route segment (1)). At this point, the original route left-to-go is the original route itself as the vehicle has just started traveling from the beginning of the route. A virtual route having three segments is generated according to the RHC approach. The first and second segments of the virtual route are the first and second segments of the original route, respectively. The third segment of the virtual route is a virtual terminal segment. The virtual terminal segment is characterized by the total length, the average speed, and the average grade of the remaining route segments of the original route (i.e., the 3th, 4th, 5th, 6th, and 7th segments of the original route). The virtual terminal segment includes acceleration and deceleration portions from initial to final vehicle speed values (see FIG. 6)”; i.e. the graph represent an updated velocity profile), 
		d) for each of the updated velocity setpoints that defines the updated velocity profile, generate a plurality of updated State of charge setpoints (Phillips: Fig. 4-6; Table II-IV; Para 33 “a large amount of speed trajectories around an originally given speed model is generated probabilistically for each route segment. For all of those speed trajectories, the corresponding fuel consumption (i.e., {f (gi, vi, li, SoCi, SoCd(i))}) is computed. The expected value (i.e., E{f (gi, vi, li, SoCi, SoCd(i))}) of those fuel consumptions is the representative fuel consumption of the route segment that will be provided as an optimization algorithm input as described herein”; Para 62 “Next, according to the RHC approach, an optimized sequence of battery SoC set-points is generated using the optimization approach on the three-segment virtual route in order to obtain a battery SoC sequence that minimizes fuel consumption. This optimization results in 50→50→48→50 as the optimal battery SoC sequence (also shown in FIG. 6)”). 
		e) for each of the updated velocity setpoints that defines the updated velocity profile, select one of the updated state of charge setpoints to define an updated state of charge profile (Phillips: Fig. 4-6; Table II-IV; Para 62 “Next, according to the RHC approach, an optimized sequence of battery SoC set-points is generated using the optimization approach on the three-segment virtual route in order to obtain a battery SoC sequence that minimizes fuel consumption. This optimization results in 50→50→48→50 as the optimal battery SoC sequence (also shown in FIG. 6)”) 
	repeat operations a) through e) until values of the updated state of charge setpoints fall within a first predefined range (Phillips: Fig. 5-6; Para 48 “To sustain the charge in battery 12, the desired battery SoC at the route destination (i.e., at the end of route segment (7)) is SoCD=50%. The values of SoCmin and SoCmax were set to 40% and 60%, respectively”; Para 59 “with the RHC approach, characteristic changes of the route being traveled can be accounted for as a result of the optimization being repeated at the beginning of new route segments”; i.e. the optimized SOC setpoints show in Fig. 6 are all between 40-60%)
… generate a final state of charge profile and a final velocity profile (Phillips: Fig. 6; Para 64 “The procedure continues until the final iteration is reached where the vehicle has to travel just three segments until reaching the destination. At this point, the route-to-optimize includes the last three segments of the original route and the optimal SoC sequence is simply computed for the route consisting of the last three segments of the original route”; i.e. the graph shows the final state of charge profile and the final velocity profile)
control operation of an electric machine and engine according to the final state of charge profile and final velocity profile over the travel route(Phillips: Para 11 “controlling a vehicle travelling along an initial segment of a route, segmented into segments each having a characteristic different than neighboring segments, according to a battery state-of-charge (SoC) set-point based on the characteristic of the initial segment and a variable representative of the characteristics of at least two other segments of the route”; Para 35 “controller 10 includes a lower-level portion which controls power flows within the HEV to satisfy the driver power request and ensure that the battery SoC tracks the specified SoC set-point. The lower-level controller takes as inputs the battery SoC at the beginning of a route segment, the grade of the route segment, the vehicle speed of the route segment, the length of the route segment, and the target battery SoC at the end of the route segment (prescribed by the upper-level controller). Of course, the lower-level controller also receives as inputs typical vehicle information such as driver power request, auxiliary power loads, motor speed, engine speed, etc. Based on the inputs, the lower-level controller generates torque and speed commands for the HEV components to ensure tracking of the battery SoC set-point for the route segment”).
Yet Phillips do not teach repeat operations a) through e) until … values of the updated velocity setpoints fall within a second predefined range;
perform a two degree of freedom optimization on each pair of corresponding velocity and state of charge setpoints …
However, in the same field of endeavor, Grossard teaches repeat operations a) through e) until … values of the updated velocity setpoints fall within a second predefined range (Grossard: Para 90 “the management strategy must meet a number of constraints, including, for example, the following constraints C1, C2, C3, C4: C1: the instantaneous charge of the batteries must always be above a fixed threshold, in order to preserve the battery life…C4: the speed of the vehicle must not exceed a certain threshold, in order to conform to the speed limits along the route”; Para 95 “The management strategy implemented by the invention carries out, notably, arbitration between these contradictory objectives, while meeting the stated constraints.”; Para 106 “For the update at point XL(k), the segment break point, it is necessary to determine the requested speeds and heating settings predicted up to the final position Xf, at point B. These variables, namely the speed and the heating setting, are determined so as to minimize a criterion using the three objectives O1, O2 and O3 of the preceding section XL(k−1), XL(k) 52, while allowing for the four constraints C1, C2, C3 and C4”);.
perform a two degree of freedom optimization on each pair of corresponding velocity and state of charge setpoints (Grossard: Fig. 8; Para 135 “The use of the simulator within the optimization algorithm is illustrated, notably, in FIG. 7. In an initial step 71, the particles are initialized. This step is followed by a step 72 of evaluating the initialized particles according to the optimization criterion and the constraints, using the simulator 70. This step is followed by a step 73 of updating the particles according to the preceding system of equations (Eq1). It is followed by an evaluation step 74. This step evaluates the new particles according to the optimization criterion and according to the constraints, using the simulator 70. This evaluation step is followed by a step 75 of updating the best position of each particle, which is itself followed by a step 76 of updating the best particle of the swarm. After this step 76, the algorithm moves to the next iteration 77, looping back to the particle updating step 73. When the maximum iteration is reached 78, the algorithm stops”; Para 165 “The output of the simulator 70 forms an input of the optimization algorithm 51, in the sense that the simulator calculates a state of the system (notably, the speed V(x), temperature t(x), or SOC(x)) for the sampled positions X(i) up to Xf; this state represents the energy environment of the vehicle. This state is used for the evaluation of the updated particles. Similarly, the output of the optimization algorithm forms an input of the simulator, in the sense that the algorithm supplies the optimum speed and heating setting to the simulator for the execution of the vehicle simulation, this state (vehicle speed, heating setting) being defined in step 76 in which the best particle is updated”; i.e. the exchange of input and output (V(x) and SOC(x)) between the optimization algorithm and the simulator represent the two degree of freedom optimization)...
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify vehicle powertrain control system of Phillips with the feature of repeat operations a) through e) until … values of the updated velocity setpoints fall within a second predefined range; perform a two degree of freedom optimization on each pair of corresponding velocity and state of charge setpoints … disclosed by Grossard. One would be motivated to do so for the benefit of “to provide optimal setpoints that a driver must apply in order to minimize both the journey times and the energy consumption” (Grossard: Para 10).

In regards to claim 2, the combination of Phillips and Grossard teaches the vehicle powertrain control system of claim 1, and Phillips further teaches the first predefined range is defined by output from a previous iteration of operations a) through e) (Phillips: Para 48 “To sustain the charge in battery 12, the desired battery SoC at the route destination (i.e., at the end of route segment (7)) is SoCD=50%. The values of SoCmin and SoCmax were set to 40% and 60%, respectively”; i.e. the SoCmin and SoCmax are determined based on the desired battery SoC which is set in the first iteration).

In regards to claim 3, the combination of Phillips and Grossard teaches the vehicle powertrain control system of claim 1, and Grossard further teaches the second predefined range is defined by output from a previous iteration of operations a) through e) (Grossard: Para 90 “the management strategy must meet a number of constraints, including, for example, the following constraints C1, C2, C3, C4: C1: the instantaneous charge of the batteries must always be above a fixed threshold, in order to preserve the battery life…C4: the speed of the vehicle must not exceed a certain threshold, in order to conform to the speed limits along the route”; Para 22 “The segments of the approximated profile are, for example, a function of the elevation of the route and/or the changes in the speed limit”; i.e. the speed limit constraint is defined in the first iteration).

As per claim 4, it recites a method of operating a vehicle including an electric machine and engine having limitations similar to those of claim 1 and therefore is rejected on the same basis. 

As per claim 5, it recites a method of operating a vehicle including an electric machine and engine having limitations similar to those of claim 2 and therefore is rejected on the same basis. 

As per claim 6, it recites a method of operating a vehicle including an electric machine and engine having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

	In regards to claim 7, Phillips teaches an automotive vehicle conprising: 
	an electric machine(Phillips: Fig. 1 Element 46);
	an engine(Phillips: Fig. 1 Element 16); and 
	one or more controllers (Phillips: Fig. 2 Element 10 ) programmed to 
		a) generate an initial state of charge profile (Phillips: Fig. 5-6; Table II-IV;  Para 49 “Table II below compares the fuel consumption with the battery SoC set-point optimization for the route as a whole (referred to as “whole route optimization”) and the fuel consumption with the battery SoC set-point being maintained at 50% in each route segment (referred to as “No SoC Control”)”; i.e. No SoC Control would encompass initial state of charge profile) and an initial vehicle velocity profile for a travel route (Phillips: Fig. 5 & 6; Para 5 “Properties of each route segment such as length, grade, and vehicle speed trajectories or patterns are known or expected. To this end, the route is decomposed into the series of route segments such that each node where one route segment ends and where another route segment begins corresponds to the initiation of a significant change in a characteristic(s) of the route. Such route characteristics include vehicle speed, road grade, presence of stop signs or traffic lights, traffic congestion, and the like”), 
		b) for cach initial velocity setpoint defining the initial velocity profile, generate a plurality of updated state of charge setpoints (Phillips: Fig. 4-6; Table II-IV; Para 33 “a large amount of speed trajectories around an originally given speed model is generated probabilistically for each route segment. For all of those speed trajectories, the corresponding fuel consumption (i.e., {f (gi, vi, li, SoCi, SoCd(i))}) is computed. The expected value (i.e., E{f (gi, vi, li, SoCi, SoCd(i))}) of those fuel consumptions is the representative fuel consumption of the route segment that will be provided as an optimization algorithm input as described herein”; Para 62 “Next, according to the RHC approach, an optimized sequence of battery SoC set-points is generated using the optimization approach on the three-segment virtual route in order to obtain a battery SoC sequence that minimizes fuel consumption. This optimization results in 50→50→48→50 as the optimal battery SoC sequence (also shown in FIG. 6)”),
		c) for each of the initial velocity sctpoints, select one of the updated state of charge setpoints to define an updated state of charge profile (Phillips: Fig. 4-6; Table II-IV; Para 62 “Next, according to the RHC approach, an optimized sequence of battery SoC set-points is generated using the optimization approach on the three-segment virtual route in order to obtain a battery SoC sequence that minimizes fuel consumption. This optimization results in 50→50→48→50 as the optimal battery SoC sequence (also shown in FIG. 6)”),
		d) for each of the updated state of charge setpoints that defines the updated state of charge profile, gencrate a plurality of updated velocity setpoints (Phillips: Fig. 5-6; Para 33 “Accordingly, a large amount of speed trajectories around an originally given speed model is generated probabilistically for each route segment”; i.e. state of charge setpoint are the beginning of each segment where the speed trajectories are generated), 
		e) for each of the updated state of charge setpoints that defines the updated state of charge profile, select one of the updated velocity setpoints to define an updated velocity profile (Phillips: Fig.5-6; Para 30 “a constant average road grade gi can be assumed in each route segment and a varying nominal vehicle speed trajectory vi is considered in each route segment. Such a representative vehicle speed trajectory (a scenario) may be chosen consistently with a finite set of statistical features (mean, variance, etc.) which are considered to be properties of traffic on a particular route segment or type of driver”; Para 61 “The starting point is with the vehicle at the beginning of the route (i.e., at the beginning of route segment (1)). At this point, the original route left-to-go is the original route itself as the vehicle has just started traveling from the beginning of the route. A virtual route having three segments is generated according to the RHC approach. The first and second segments of the virtual route are the first and second segments of the original route, respectively. The third segment of the virtual route is a virtual terminal segment. The virtual terminal segment is characterized by the total length, the average speed, and the average grade of the remaining route segments of the original route (i.e., the 3th, 4th, 5th, 6th, and 7th segments of the original route). The virtual terminal segment includes acceleration and deceleration portions from initial to final vehicle speed values (see FIG. 6)”; i.e. the graph represent an updated velocity profile), 
	repeat operations a) through e) until values of the updated state of charge setpoints fall within a first predefined range (Phillips: Fig. 5-6; Para 48 “To sustain the charge in battery 12, the desired battery SoC at the route destination (i.e., at the end of route segment (7)) is SoCD=50%. The values of SoCmin and SoCmax were set to 40% and 60%, respectively”; Para 59 “with the RHC approach, characteristic changes of the route being traveled can be accounted for as a result of the optimization being repeated at the beginning of new route segments”; i.e. the optimized SOC setpoints show in Fig. 6 are all between 40-60%)
… generate a final state of charge profile and a final velocity profile (Phillips: Fig. 6; Para 64 “The procedure continues until the final iteration is reached where the vehicle has to travel just three segments until reaching the destination. At this point, the route-to-optimize includes the last three segments of the original route and the optimal SoC sequence is simply computed for the route consisting of the last three segments of the original route”; i.e. the graph shows the final state of charge profile and the final velocity profile)
control operation of an electric machine and engine according to the final state of charge profile and final velocity profile over the travel route(Phillips: Para 11 “controlling a vehicle travelling along an initial segment of a route, segmented into segments each having a characteristic different than neighboring segments, according to a battery state-of-charge (SoC) set-point based on the characteristic of the initial segment and a variable representative of the characteristics of at least two other segments of the route”; Para 35 “controller 10 includes a lower-level portion which controls power flows within the HEV to satisfy the driver power request and ensure that the battery SoC tracks the specified SoC set-point. The lower-level controller takes as inputs the battery SoC at the beginning of a route segment, the grade of the route segment, the vehicle speed of the route segment, the length of the route segment, and the target battery SoC at the end of the route segment (prescribed by the upper-level controller). Of course, the lower-level controller also receives as inputs typical vehicle information such as driver power request, auxiliary power loads, motor speed, engine speed, etc. Based on the inputs, the lower-level controller generates torque and speed commands for the HEV components to ensure tracking of the battery SoC set-point for the route segment”).
Yet Phillips do not teach repeat operations a) through e) until … values of the updated velocity setpoints fall within a second predefined range;
perform a two degree of freedom optimization on each pair of corresponding velocity and state of charge setpoints …
However, in the same field of endeavor, Grossard teaches repeat operations a) through e) until … values of the updated velocity setpoints fall within a second predefined range (Grossard: Para 90 “the management strategy must meet a number of constraints, including, for example, the following constraints C1, C2, C3, C4: C1: the instantaneous charge of the batteries must always be above a fixed threshold, in order to preserve the battery life…C4: the speed of the vehicle must not exceed a certain threshold, in order to conform to the speed limits along the route”; Para 95 “The management strategy implemented by the invention carries out, notably, arbitration between these contradictory objectives, while meeting the stated constraints.”; Para 106 “For the update at point XL(k), the segment break point, it is necessary to determine the requested speeds and heating settings predicted up to the final position Xf, at point B. These variables, namely the speed and the heating setting, are determined so as to minimize a criterion using the three objectives O1, O2 and O3 of the preceding section XL(k−1), XL(k) 52, while allowing for the four constraints C1, C2, C3 and C4”);.
perform a two degree of freedom optimization on each pair of corresponding velocity and state of charge setpoints (Grossard: Fig. 8; Para 135 “The use of the simulator within the optimization algorithm is illustrated, notably, in FIG. 7. In an initial step 71, the particles are initialized. This step is followed by a step 72 of evaluating the initialized particles according to the optimization criterion and the constraints, using the simulator 70. This step is followed by a step 73 of updating the particles according to the preceding system of equations (Eq1). It is followed by an evaluation step 74. This step evaluates the new particles according to the optimization criterion and according to the constraints, using the simulator 70. This evaluation step is followed by a step 75 of updating the best position of each particle, which is itself followed by a step 76 of updating the best particle of the swarm. After this step 76, the algorithm moves to the next iteration 77, looping back to the particle updating step 73. When the maximum iteration is reached 78, the algorithm stops”; Para 165 “The output of the simulator 70 forms an input of the optimization algorithm 51, in the sense that the simulator calculates a state of the system (notably, the speed V(x), temperature t(x), or SOC(x)) for the sampled positions X(i) up to Xf; this state represents the energy environment of the vehicle. This state is used for the evaluation of the updated particles. Similarly, the output of the optimization algorithm forms an input of the simulator, in the sense that the algorithm supplies the optimum speed and heating setting to the simulator for the execution of the vehicle simulation, this state (vehicle speed, heating setting) being defined in step 76 in which the best particle is updated”; i.e. the exchange of input and output (V(x) and SOC(x)) between the optimization algorithm and the simulator represent the two degree of freedom optimization)...
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify vehicle powertrain control system of Phillips with the feature of repeat operations a) through e) until … values of the updated velocity setpoints fall within a second predefined range; perform a two degree of freedom optimization on each pair of corresponding velocity and state of charge setpoints … disclosed by Grossard. One would be motivated to do so for the benefit of “to provide optimal setpoints that a driver must apply in order to minimize both the journey times and the energy consumption” (Grossard: Para 10).

In regards to claim 8, the combination of Phillips and Grossard teaches the automotive vehicle of claim 7, and Phillips further teaches the first predefined range is defined by output from a previous iteration of operations a) through e) (Phillips: Para 48 “To sustain the charge in battery 12, the desired battery SoC at the route destination (i.e., at the end of route segment (7)) is SoCD=50%. The values of SoCmin and SoCmax were set to 40% and 60%, respectively”; i.e. the SoCmin and SoCmax are determined based on the desired battery SoC which is set in the first iteration).

In regards to claim 9, the combination of Phillips and Grossard teaches the automotive vehicle of claim 7, and Grossard further teaches the second predefined range is defined by output from a previous iteration of operations a) through e) (Grossard: Para 90 “the management strategy must meet a number of constraints, including, for example, the following constraints C1, C2, C3, C4: C1: the instantaneous charge of the batteries must always be above a fixed threshold, in order to preserve the battery life…C4: the speed of the vehicle must not exceed a certain threshold, in order to conform to the speed limits along the route”; Para 22 “The segments of the approximated profile are, for example, a function of the elevation of the route and/or the changes in the speed limit”; i.e. the speed limit constraint is defined in the first iteration).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668